946 F.2d 128
292 U.S.App.D.C. 38
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Ibrahima Sory YANSANE, Appellant.
No. 90-3235.
United States Court of Appeals, District of Columbia Circuit.
Oct. 25, 1991.

Before RUTH BADER GINSBURG and SILBERMAN, Circuit Judges, and Senior Circuit Judge VAN GRAAFEILAND,* United States Court of Appeals for the Second Circuit.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.   The court is satisfied that appropriate disposition of the case does not warrant an opinion.   See D.C.Cir.Rule 14(c).


2
For the reasons stated in the accompanying memorandum, it is


3
ORDERED that the conviction for "false statements on bank application" in alleged violation of 18 U.S.C. § 1014, charged in the first count of the indictment, be vacated;  and it is further


4
ORDERED and ADJUDGED that, in all other respects, the judgment from which this appeal has been taken be affirmed.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b)(2).

MEMORANDUM

6
In response to this court's notice filed October 10, 1991, the Assistant U.S. Attorney informed the court that his office interposes no objection to our vacation of the conviction on count one, which charges "false statements on bank application" in alleged violation of 18 U.S.C. § 1014.   We take that action because there is a substantial question whether § 1014 applies to the charged conduct,  see Williams v. United States, 458 U.S. 279, 288-90 (1982), that question is not without difficulty, and it is not controlled by any precedent directly in point.   See  United States v. Wood, 879 F.2d 927, 930, 937 (D.C.Cir.1989);   United States v. Dorsey, 865 F.2d 1275, 1280-81 & n. 4 (D.C.Cir.1989) (both applying  United States v. Hooper, 432 F.2d 604 (D.C.Cir.1970)).   Finding the evidence plainly sufficient to justify the convictions on the remaining counts, we affirm the judgment of the district court in all other respects.



*
 Sitting by designation pursuant to 28 U.S.C. § 294(d)